Third District Court of Appeal
                               State of Florida

                          Opinion filed July 14, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                            No. 3D21-1011
         Lower Tribunal Nos. F95-547, F94-40664, F94-20414E
                         ________________


                           Daniel Rodriguez,
                                  Appellant,

                                     vs.

                         The State of Florida,
                                  Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from
the Circuit Court for Miami-Dade County, Spencer Multack, Judge.

     Daniel Rodriguez, in proper person.

     Ashley Moody, Attorney General, for appellee.


Before LOGUE, GORDO and LOBREE, JJ.

     PER CURIAM.

     Affirmed.